              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL C. MILLER                :        CIVIL ACTION
                                 :
            v.                   :
                                 :
BGHA, INC., et al.               :        NO. 19-1293

                                ORDER

         AND NOW, this   30th   day of June, 2021, for the

reasons set forth in the foregoing memorandum, it is hereby

ORDERED that the motion of defendants BGHA Inc. and Dunham’s

Athleisure Corp. to exclude or limit the testimony of

plaintiff’s expert Brian Beatty (Doc. #41) is DENIED.



                                     BY THE COURT:

                                     /s/ Harvey Bartle III
                                     _____________________________
                                                                 J.
